DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 05/04/2020 and 03/24/2021. An initialed copy is attached to this Office Action.
Drawings
Figures 9A and 9B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities: the period should be at the end of the claim. Appropriate correction is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuaki (JP 2003-043331 A).
Regarding claim 1, Nobuaki discloses a lens barrel (1) (see Fig. 2), comprising: a lens holding frame (2) that holds lenses (5) (see Fig. 2); at least two cam pins (41) (Paragraph 10 – “3 sets of cam followers”) that are fixed and supported by the lens holding frame (2) (see Fig. 2, Paragraph 10); a biasing pin (42) that is biased and supported near one of the at least two cam pins (41) of the lens holding frame (2) (see Fig. 2, Paragraphs 10, 11); and a cam frame (3) that has cam grooves (31 and 32) that engage with each of the cam pins (41) and the biasing pin (42) (see Figs. 1, 2, Paragraph 10), wherein the cam groove (32) that engages with the biasing pin (42) engages with the biasing pin (42) on one side surface in the optical axis direction (see Fig. 3), and the cam groove (31) that engages with the cam pin (41) near the biasing pin (42) engages with the cam pin (41) on the side surface on the opposite side in the optical axis direction from the side surface that engages with the biasing pin (42) (see Fig. 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuaki (JP 2003-043331 A) in view of Katsumi et al. (JP 2003-227992 A), hereinafter “Katsumi”.
	Regarding claim 2, Nobuaki discloses the claimed invention, but does not specify wherein the cam groove has a side surface engaging with the biasing pin and a side surface engaging with the cam pin, which are formed as a single groove. In the same field of endeavor, Katsumi discloses wherein the cam groove has a side surface engaging with the biasing pin (101/111/121/14a) and a side surface engaging with the cam pin (14d), which are formed as a single groove (see Figs. 11-13, Paragraphs 75-79). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens barrel of Nobuaki with wherein the cam groove has a side surface engaging with the biasing pin and a side surface engaging with the cam pin, which are formed as a single groove of Katsumi for the purpose of providing a camera capable of guaranteeing optical accuracy (Abstract).
Regarding claim 4, Nobuaki discloses the claimed invention, but does not specify wherein the biasing pin is supported such that a part of the biasing pin encroaches upon a shape of the cam pin. In the same field of endeavor, Katsumi discloses wherein the biasing pin (101/111/121/14a) is supported such that a part of the biasing pin encroaches upon a shape of the cam pin (14d) (see Figs. 11-13, Paragraphs 75-79). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens barrel of Nobuaki with wherein the biasing pin is supported such that a part of the biasing pin encroaches upon a shape of the cam pin of Katsumi for the purpose of providing a camera capable of guaranteeing optical accuracy (Abstract).
3 is rejected under 35 U.S.C. 103 as being unpatentable over Nobuaki (JP 2003-043331 A) in view of Yamauchi et al. (USPG Pub No. 2011/0157729), hereinafter “Yamauchi”.
Regarding claim 3, Nobuaki discloses wherein the biasing pin (42) is biased and supported in a radial direction (see Fig. 3). Nobuaki discloses the claimed invention, but does not specify, and if we let α be the angle formed by the side surface of the cam groove engaging with the biasing pin, and the radial direction of the cam frame, the following condition (1) is satisfied. 33.7° ≤ α ≤ 44.4° … (1). In the same field of endeavor, Yamauchi discloses and if we let α be the angle formed by the side surface of the cam groove engaging with the biasing pin, and the radial direction of the cam frame (see Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens barrel of Nobuaki with and if we let α be the angle formed by the side surface of the cam groove engaging with the biasing pin, and the radial direction of the cam frame of Yamauchi for the purpose of reducing size and thickness of a lens barrel in the collapsed states (Paragraph 5). Nobuaki and Yamauchi disclose the claimed invention, but do not specify the following condition (1) is satisfied. 33.7° ≤ α ≤ 44.4° … (1). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens barrel of Nobuaki and Yamauchi with the following condition (1) is satisfied. 33.7° ≤ α ≤ 44.4° … (1) for the purpose of reducing size and thickness of a lens barrel in the collapsed states (Paragraph 5 of Yamauchi).
Prior Art Citations
              Iizuka et al. (USP No. 4,707,083) is being cited herein to show a lens barrel that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.